DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 14 March 2022 for the application filed 10 July 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yiu (US 2013/0327884). 
- Regarding Claim 1. Yiu discloses a landing gear system (sole figure, “mounted on landing gear” [0013]), comprising: 
a wheel (1) rotatably coupled to an axle (2, “mounted to rotate on a landing gear axle” [0014]) about an axis (X); 
a torque tube (26) rotatably mounted to the axle (2) about the axis (X, “mounted to rotate on the axle” [abstract]), the axle (X) extending through a central portion of the torque tube (26, the sole figure illustrates the arrangement); 
a rotor (30, “stack of disks including first disks having means for constraining them in rotation with the wheel and second disks arranged in alternation with the first disks and including means for containing them in rotation with the torsion tube” [abstract]; the “first disks” are equivalent to rotors and will be designated as 30-1 hereafter, see annotated figure) fixed in rotation about the axis (X) relative to the wheel (“first disks having means for constraining them in rotation with the wheel” [abstract]); 
a stator (30, “stack of disks including first disks having means for constraining them in rotation with the wheel and second disks arranged in alternation with the first disks and including means 

    PNG
    media_image1.png
    863
    832
    media_image1.png
    Greyscale
a clutch assembly (51/52 “dog clutch” [0026]) selectively reciprocal between an engaged state and a disengaged state (“selectively blocking rotation of the rotary portion” [abstract], when blocking rotation, the clutch is engaged and when not blocking rotation the clutch is disengaged), engagement of the clutch assembly (51/52) in the engaged state fixing the torque tube (26) in rotation about the axis (X) relative to the axle (2, when the clutch is engaged/blocking, the torque tube will rotate with the rest of the rim around the axle), the torque tube (26) being rotatable about the axis (X) relative to the axle (2) when the clutch assembly (51/52) is in the disengaged state (when the clutch is not blocking, the torque tube can rotate about the axis relative to the axle as the rim is not locked together).
- Regarding Claim 2. Yiu discloses the landing gear system of Claim 1, further comprising: 
a plurality of linear actuators (24, “hydraulic actuators” [0016], as illustrated, the actuators are linear); and 
a transmission (25, as the actuator applies pressure outwardly, the pistons place the disks (stators and rotors) into an engaged state, and as the pistons pressure is removed, freewheeling is allowed, allowing for the pistons to transmit the force applied by the actuator) converting linear actuator motion (“axially movable piston” [0016]) from the plurality of linear actuators (24) into rotational movement of the stator (30-2) when the clutch assembly (51/52) is in the disengaged 
- Regarding Claim 3. Yiu discloses the landing gear system of Claim 2, wherein the transmission (25) transfers linear actuator motion (“axially movable piston” [0016]) from the plurality of linear actuators (24) to engage the rotor (30-1) with the stator (30-2, “press the disks against one another” [abstract]).
- Regarding Claim 4. Yiu discloses the landing gear system of Claim 3, wherein engagement of the rotor (30-1) with the stator (30-2) provides a driving force that rotates the wheel (1, “constrain the wheel in rotation” [0017]) when the clutch assembly (51/52) is in the disengaged state (“selectively blocking rotation of the rotary portion” [abstract], when engaged, rotation is blocked, therefore, when disengaged, rotation is allowed).
- Regarding Claim 5. Yiu discloses the landing gear system of Claim 3, wherein engagement of the rotor (30-1) with the stator (30-2) provides a braking force (“for braking the wheel” [0018]) when the clutch assembly (51/52) is in the engaged state (“finger is then automatically urged towards the ring” [0022]).
- Regarding Claim 6. Yiu discloses the landing gear system of Claim 2, wherein the transmission (25) comprises: 
a cam (the interface between the transmission piston and the disks is the cam/cam follower interface, see annotated figure) operably coupled to the stator (30-2) and fixed in rotation about the axis (X) relative to the stator (30-2); and 
a plurality of cam followers (the interface between the transmission piston and the disks is the cam/cam follower interface, see annotated figure), each cam follower being coupled to one of the plurality of linear actuators (24, the sole figure illustrates the arrangement).
- Regarding Claim 7. Jenny discloses the landing gear system of Claim 6, wherein each of the plurality of actuators (24) selectively extends and retracts (“actuate..so as to press the disks” [0017]) when the clutch assembly (51/52) is in the disengaged state to engage and disengage the cam followers (see annotated fig.) from the cam (see annotated fig.), wherein engagement and disengagement of the cams followers from the cam (“actuate..so as to press the disks” [0017]) rotates the cam about the axis (X, when engaged, the cam rotates and when disengaged, the cam rotates, but in the opposite direction).

- Regarding Claim 9. Yiu discloses the landing gear system of Claim 8, wherein extending and retracting each of the plurality of actuators (24) in a second sequence rotates the cam (see annotated fig.) in a second direction (when engaged, the cam rotates and when disengaged, the cam rotates, but in the opposite direction).
- Regarding Claim 11. Yiu disclose the landing gear system of Claim 7, wherein the cam (see annotated fig.) comprises a planar cam surface angled relative to the axis (X, the sole figure illustrates the cam with a planar cam surface angled 90 degrees to the axis).
- Regarding Claim 12. Yiu discloses the landing gear system of Claim 1, wherein the clutch assembly (51-52) comprises a dog clutch (“dog clutch” [0026]).
- Regarding Claim 13. Yiu discloses a landing gear system (sole figure, “mounted on landing gear” [0013]), comprising: 
a wheel (1) rotatably coupled to an axle (2) about an axis (X); 
a rotor (30-1, see annotated figure) fixed in rotation about the axis relative to the wheel (11, fig. 1-2 illustrate the arrangement); 
a stator (30-2) rotatably mounted to the axle (2) about the axis (X, the sole figure illustrates the arrangement); 
a clutch assembly (51-52) selectively reciprocal between an engaged state and a disengaged state (“selectively blocking rotation of the rotary portion” [abstract], when blocking rotation, the clutch is engaged and when not blocking rotation the clutch is disengaged), engagement of the clutch assembly in the engaged state fixing the stator (30-2) in rotation about the axis (X, when the clutch is engaged/blocking, the torque tube and thereby the stator, will rotate with the rest of the rim around the axle), the stator (30-2) being rotatable about the axis (X) when the clutch assembly (51/52) is in the disengaged state (when the clutch is not blocking/engaged, the torque tube can rotate about the axis relative to the axle as the rim is not locked together); 

a transmission (25) operably coupled to the plurality of linear actuators (24), wherein the transmission (25) applies an axial force to engage the stator (30-2) with the rotor (30-1, “press the disks against one another” [abstract]) when the clutch assembly (51/52) is in the engaged state (“selectively blocking rotation of the rotary portion” [abstract], when engaged, rotation is blocked, therefore, when disengaged, rotation is allowed) and when the clutch assembly (51/52) is in the disengaged state (compression of the transmission against the stator/rotor stack locks the rim in rotation around the axle in a similar fashion to the clutch, but the clutch provides a non-slip fixed situation, wherein the transmission could potentially slip, allowing for the disks to be locked to the rim in rotation in either state of the clutch).
- Regarding Claim 14. Yiu discloses the landing gear assembly of Claim 13, wherein the transmission (25) converts axial forces applied by the plurality of linear actuators (24) into a moment that rotates the stator (30-2, application of force to the stator from the actuator/transmission allows the stator to contact the rotor imparting a moment and rotating the stator).
- Regarding Claim 15. Yiu discloses the landing gear system of Claim 14, wherein the transmission comprises: 
a cam (the interface between the transmission piston and the disks is the cam/cam follower interface, see annotated figure) coupled to the stator (30-2, when engaged the cam and stator are operably coupled); and 
a plurality of cam followers (see annotated figure), each cam follower (see annotated figure) being coupled to one of the plurality of linear actuators (24, the figure illustrates the coupling).
- Regarding Claim 16. Yiu discloses the landing gear system of Claim 15, wherein each of the plurality of actuators (24) selectively extends and retracts (“axially movable piston” [0016]) when the clutch assembly (51/52) is in the disengaged state to engage and disengage the cam followers (see annotated figure) from the cam (see annotated figure, “neutralizing the blocking means and thus releasing the rotary portion…actuators to operate in order to cause the wheel to rotate” [0023]), wherein engagement and disengagement of the cams followers (see annotated figure) from the cam (see annotated figure) rotates 
- Regarding Claim 17. Yiu discloses the landing gear system of Claim 16, wherein extending and retracting each of the plurality of actuators (24) in a first sequence rotates the cam (see annotated fig.) in a first direction (when engaged, the cam rotates and when disengaged, the cam rotates, but in the opposite direction).
- Regarding Claim 18. Yiu discloses the landing gear system of Claim 17, wherein extending and retracting each of the plurality of actuators (24) in a second sequence rotates the cam (see annotated fig.) in a second direction (when engaged, the cam rotates and when disengaged, the cam rotates, but in the opposite direction).
- Regarding Claim 20. Yiu discloses the landing gear system of Claim 15, wherein the cam (see annotated fig.) comprises a planar cam surface angled relative to the axis (X, the fig. illustrates the cam with a planar cam surface angled 90 degrees to the axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Obviousness.
- Regarding Claim 10. Yiu discloses the landing gear system of Claim 7, with the cam (see annotated figure), but does not disclose wherein the cam comprises a cam surface having a sinusoidal profile.
However, it would have been an obvious matter of design choice to make the cam surface profile of a sinusoidal profile as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Further, the claimed shape does not appear to solve any stated problem or provide any unexpected 
- Regarding Claim 19. Yiu discloses the landing gear system of Claim 15, with the cam (see annotated figure), but does not disclose wherein the cam comprises a cam surface having a sinusoidal profile.
However, it would have been an obvious matter of design choice to make the cam surface profile of a sinusoidal profile as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Further, the claimed shape does not appear to solve any stated problem or provide any unexpected results as the planar surface as disclosed by Yiu appears to function in an applicable manner, given the applicants claim 20.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 14 March 2022 with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        18 March 2022